DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered. Claims 1-3 and 6-22 are currently pending in the application and are considered. An action follows below:
Response to Arguments
The objection of claim 18 in the previous Office action dated 07/14/2022 is withdrawn in light of the amendment to the claim.
The rejections of claims 1-3 and 6-17 under 35 U.S.C. 112(a) in the previous Office action are withdrawn. In order to avoid confusion and any unnecessary drawing objection to identify the claimed feature(s) and to make the claim consistent with the specification, it is suggested the Applicant to use the term(s) in the claim(s) similar to the term(s) in the specification and to avoid using, e.g., “the first connecting zone” in claim 1 to designate the second connecting zone 114 of the specification, “the second connecting zone” in claim 1 to designate the first connecting zone 112 of the specification, and more. Moreover, there is no reason why the Applicant purposely uses the same term of one element in the specification to designate for the different element in the claim, as discussed above and indicated by the Applicant on page 11 of the amendment. Further, see the new ground of the rejections of the newly amended claims 1-3 and 6-17 under 35 U.S.C. 112(a) below. 
The rejections of claims 18-20 under 35 U.S.C. 112(a) in the previous Office action are maintained because there is no response to these rejections. Furthermore, the new ground of the rejections of the newly amended claims 18-20 under 35 U.S.C. 112(a) is made below.
In response to the rejections of claims 1-3 and 6-22 under 35 U.S.C. 103 as being unpatentable over Li in view of Rahmani in the previous Office action, Applicant amends all independent claims and provides on pages 12-17 of the amendment arguments which have been fully considered, but they are not all persuasive as follows:
(i)  Applicant on page 14 of the amendment argues: 
“Applicant respectfully submits that Li discloses using single-sided bonding, in which bonding pads are disposed on only one side of the sensing element. Further, Rahmani, like Li, discloses it is preferable to use single-sided bonding. Specifically, Rahmani discloses that connecting a double-sided touch sensor to one bond pad region is desirable to increase manufacturing yield, achieve more robust connection structures, and achieve a smaller border region (see paragraph [0047] of Rahmani). Thus, Applicant respectfully submits that the Office has failed to demonstrate that a person of ordinary skill in the art would have sought to modify Li in view of Rahmani, particularly when Rahmani admits that the configuration already disclosed in Li (i.e., a structure having single-sided bonding) is preferable.”
	
Examiner respectfully disagrees because the Applicant purposely selects Rahmani’s teaching of a single-sided bonding and ignores Rahmani’s teaching of a double-sided bonding. Rahmani explicitly discloses in detail the use of the double-sided bonding (see at least Figs. 6A-6B and the corresponding description, specifically at least ¶ 47:1-4) and further discloses the use of the single-sided bonding in some other examples (see ¶ 47.) In other words, the invention of Rahmani is applied to both the use of the double-sided bonding and the use of the single-sided bonding in some other examples. Similarly, the invention of the instant application is also applied to both the use of the double-sided bonding in the embodiment shown in Figs. 5-9 and the use of the single-sided bonding in another embodiment shown in Figs. 1-4.
	
(ii)  Applicant on page 15 of the amendment argues: 
“The Office appears to suggest that it would have been obvious to modify Li in view of Rahmani to enable mutual-capacitance (in which one layer of sensing elements is separated from another layer of sensing elements by an insulator, usually with one layer of sensing elements extending in one direction (e.g., the x-direction) and the other layer of sensing elements extending in a second direction (e.g., the y-direction). Applicant respectfully submits that Li discloses that the touch layer 12 may be a mutual capacitance touch layer (see paragraph [0053] of L). As disclosed by Rahmani, single-sided bonding (as shown in Fig. 2a of Li) can be achieved with a mutual capacitance touch layer by wrapping the conductive connections such that the conductive connections for both layers of sensing elements are disposed on a same side of the touch layer 12 to enable single-sided bonding (which Rahmani suggests is preferable to double-sided bonding). Thus, Applicant respectfully submits that the Office fails to provide any rational for why a person of ordinary skill in the art would seek to modify Li in view of Rahmani when: 1) Li’s structure enables mutual capacitance, and 2) single-sided bonding (as provided for by Li) is described in Rahmani as being preferable to double-sided bonding.”
	
Examiner respectfully disagrees because the Office does not appear to suggest that it would have been obvious to modify Li in view of Rahmani to enable mutual-capacitance, but the previous Office action clearly provides the benefit of at least reducing bending of the circuit element, as taught by Rahmani at ¶ 25. In response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, Li discloses the mutual-capacitance touch module and the single-sided bonding, but is silent to the double-sided bonding, Rahmani discloses the mutual-capacitance touch module using either the double-sided bonding or the single-sided bonding with the above benefit (see the above response (i),) and the instant application also discloses the same, i.e., the capacitance touch module using either the double-sided bonding or the single-sided bonding (see the above response (i),) one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would obviously modify the mutual-capacitance touch module of the Li reference to use the trace transfer technique of double-sided bonding, in view of the teaching in the Rahmani reference, to improve the above modified touch module of the Li reference for the predictable result of at least reducing bending of the circuit element.

(iii)  Applicant on pages 15-16 of the amendment argues: 
“Furthermore, Li discloses that the touch layer 12 is bonded with a flexible circuit board, and then a polarizer with a notch is attached to the touch layer 12 (see paragraph [0069]-[0074] of Li). In other words, Li fails to recognize that a polarizer having a soft material may create a bonding failure because the polarizer of Li is attached to the touch sensor after the bonding process, and thus there is no concern for the bonding failure. Applicant believes that the notch of the polarizer of Li is not used for solving the issue of bonding failure. Specifically, Li discloses that the notch is used to expose the insulating light-shielding strip which covers a portion of the metal wire and avoids having the metal line be visible to the human eye (see paragraph [0075] of Li). Applicant respectfully submits that Rahmani simply discloses a single-sided bonding structure, and Rahmani does not overcome at least the above deficiency of Li. Thus, Applicant respectfully submits that the Office has failed to demonstrate that a person of ordinary skill in the art would have sought to modify Li in view of Rahmani, particularly when Li discloses a totally different processing sequence (i.e., the polarizer of Li is attached to the touch sensor after the bonding process).”

Examiner respectfully disagrees because applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, as discussed in the above responses (i) and (ii), Rahmani explicitly discloses in detail the double-sided bonding structure (or see Rahmani at least Figs. 6A-6B and the corresponding description, specifically at least ¶ 47:1-4.)
	(iv)	See the new ground of rejections necessitated by the amendment.

In response to the rejections of claims 1-3, 6-8, 10-16, 18, 20 and 21 under 35 U.S.C. 103 as being unpatentable over Maeng in view of Rahmani in the previous Office action, Applicant amends all independent claims and provides on pages 17-23 of the amendment arguments which have been fully considered, but they are not all persuasive as follows:
(i)  Applicant on pages 18-19 of the amendment argues: 
“Applicant respectfully submits that Maeng, like Li, discloses using single-sided bonding, in which bonding pads are disposed on only one side of the sensing element. Further, Rahmani, like Maeng and Li, discloses it is preferable to use single-sided bonding. Specifically, Rahmani discloses that connecting a double-sided touch sensor to one bond pad region is desirable to increase manufacturing yield, achieve more robust connection structures, and achieve a smaller border region (see paragraph [0047] of Rahmani). Thus, Applicant respectfully submits that the Office has failed to demonstrate that a person of ordinary skill in the art would have sought to modify Maeng in view of Rahmani, particularly when Rahmani admits that the configuration already disclosed in Maeng (i.e., a structure having single-sided bonding) is preferable.”

Examiner respectfully disagrees because the Applicant purposely selects Rahmani’s teaching of a single-sided bonding and ignores Rahmani’s teaching of a double-sided bonding. Rahmani explicitly discloses in detail the use of the double-sided bonding (see at least Figs. 6A-6B and the corresponding description, specifically at least ¶ 47:1-4) and further discloses the use of the single-sided bonding in some other examples (see ¶ 47.) In other words, the invention of Rahmani is applied to both the use of the double-sided bonding and the use of the single-sided bonding in some other examples. Similarly, the invention of the instant application is also applied to both the use of the double-sided bonding in the embodiment shown in Figs. 5-9 and the use of the single-sided bonding in another embodiment shown in Figs. 1-4.
	
(ii)  Applicant on page 19 of the amendment argues: 
“The Office appears to suggest that it would have been obvious to modify Maeng in view of Rahmani to enable mutual-capacitance (in which one layer of sensing elements is separated from another layer of sensing elements by an insulator, usually with one layer of sensing elements extending in one direction (e.g., the x-direction) and the other layer of sensing elements extending in a second direction (e.g., the y-direction). Applicant respectfully submits that Maeng discloses that the touch sensor 100 may be a mutual capacitance touch layer (see paragraph [0043] of Maeng). As disclosed by Rahmani, single-sided bonding (as shown in Fig. 1 of Maeng) can be achieved with a mutual capacitance touch layer by wrapping the conductive connections such that the conductive connections for both layers of sensing elements are disposed on a same side of the touch sensor 100 to enable single-sided bonding (which Rahmani suggests is preferable to double-sided bonding). Thus, Applicant respectfully submits that the Office fails to provide any rational why a person of ordinary skill in the art would seek to modify Maeng in view of Rahmani when: 1) Maeng's structure enables mutual capacitance, and 2) single-sided bonding (as provided for by Maeng) is described in Rahmani as being preferable to double-sided bonding.”
	
Examiner respectfully disagrees because the Office does not appear to suggest that it would have been obvious to modify Maeng in view of Rahmani to enable mutual-capacitance, but the previous Office action clearly provides the benefit of at least reducing bending of the circuit element, as taught by Rahmani at ¶ 25. In response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, Maeng discloses the mutual-capacitance touch module and the single-sided bonding, but is silent to the double-sided bonding, Rahmani discloses the mutual-capacitance touch module using either the double-sided bonding or the single-sided bonding with the above benefit (see the above response (i),) and the instant application also discloses the same, i.e., the capacitance touch module using either the double-sided bonding or the single-sided bonding (see the above response (i),) one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would obviously modify the mutual-capacitance touch module of the Maeng reference to use the trace transfer technique of double-sided bonding, in view of the teaching in the Rahmani reference, to improve the above modified touch module of the Maeng reference for the predictable result of at least reducing bending of the circuit element.

(iii)  Applicant on pages 19-22 of the amendment argues that Rahmani and Maeng have different technical concepts, and a person of ordinary skill in the art would not seek to modify Maeng in view of Rahmani because the whole concept of Rahmani is to move the bonding pad so as to achieve about 90-degree bending of the FPCB but not 180-degree bending of the FPCB and Maeng discloses how to form an FPCB that bends 180-degrees. Examiner respectfully disagrees because the Applicant purposely selects Rahmani’s teaching of 90-degree bending and ignores Rahmani’s teaching of 180-degree bending, e.g., ¶ 61:1-6 disclosing “… in some examples, PCB 712 on which the touch circuitry may be disposed can be disposed beneath the display/touch screen or in a border region so as not to obscure the display and/or interfere with touch sensing. As a result, in some examples, flex circuit 706 may bend 180 degrees …”, ¶ 67:9-13 disclosing “… For example, in some situations, a flex circuit can bend a number of degrees on the order of 180 degrees (e.g., 170-190 degrees) in order to connect touch electrodes to touch circuitry behind the display …” Moreover, the modification of Maeng in view of Rahmani would have used the trace transfer technique of using double-sided bonding between the sensing element and the flexible circuit element and one skilled in the art would have recognized that the flexible circuit element can be bent at 90 degrees or 180 degrees as desired, according to a particular application.
Claim Objections
Claim 17 is objected to because of the following informalities: -- the -- or -- said -- should be inserted immediately before “liquid” in line 1 in order to render antecedent basis for “liquid crystal material” in the independent claim.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities: -- the -- or -- said -- should be inserted immediately before “liquid” in line 1 in order to render antecedent basis for “liquid crystal material” in the independent claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites limitations, “the optical element comprises a liquid crystal material, and the optical element comprises a polarizer and a retarder” in lines 16-17, which include a feature, “the optical element comprises a liquid crystal material, a polarizer, and a retarder,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically ¶ 48 of the specification, discloses: “… The optical element 140 can be a stretched polarizer or a liquid crystal polarizer …”, i.e., the optical element being a liquid crystal polarizer and having no other element(s). Moreover, the original disclosure, specifically ¶ 48 of the specification, discloses: “… The optical element 140 can include a linear polarizer and a retardation film …,” but does not disclose this type of the optical element also including a liquid crystal material. Accordingly, the original disclosure does not explicitly disclose “an optical element comprising all three elements, a liquid crystal material, a polarizer, and a retarder” of the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 2, 3 and 6-10, these claims are therefore rejected for at least the same reason set forth in independent claim 1 above.
In addition to claim 9, this claim further recites a limitation, “the liquid crystal material comprises a reactive liquid crystal compound,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically ¶ 48 of the specification, discloses: “… In one embodiment, the liquid crystal composition can include a reactive liquid crystal compound and a dichroic dye …”, but does not explicitly disclose the liquid crystal material comprising a reactive liquid crystal compound. Note that the liquid crystal material is different from the liquid crystal composition.
As per claim 11, see the rejection of claim 1 for similar limitations.
As per claims 12-17, these claims are therefore rejected for at least the same reason set forth in independent claim 11 above. 
In addition to claim 17, see the additional rejection of claim 9 for similar limitation.
As per claim 18, see the rejection of claim 1 for similar limitations. In addition, claim 18 further recites limitations, “the sensing circuit extending to the connecting zone being electrically connected with the first conductive portion and a second conductive portion, wherein the second conductive portion is disposed on an opposite side of the sensing element relative to the first conductive portion” in lines 5-9, which contains a feature, “the sensing circuit extending to the SAME connecting zone being electrically connected with BOTH the first conductive portion and a second conductive portion disposed on an opposite side of the sensing element relative to the first conductive portion,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically Figs. 5-9 and ¶¶ 42-43 of the specification, explicitly discloses the sensing circuit comprising the peripheral route PL [[of the sensing circuit]] located on the first surface 111 of the sensing element 110, extending to the first connecting zone 112, and electrically connected with the first conductive portion 122; the peripheral route PL [[of the sensing circuit]] located on the second surface 113 of the sensing element 110, extending to the second connecting zone 114, and electrically connected with the second conductive portion 124; and the first connecting zone 112 being distinct from the second connecting zone 114, i.e., the sensing circuit extending to the first connecting zone 112 and being electrically connected with the first conductive portion and extending to the second connecting zone 114 and being electrically connected with the second conductive portion 124, and the first connecting zone 112 being distinct from the second connecting zone 114. However, the original disclosure does not explicitly disclose the above feature of the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 19-22, these claims are therefore rejected for at least the same reason set forth in independent claim 18 above.
In addition to claim 22, see the additional rejection of claim 9 for similar limitation.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968). 
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

FIRST SET OF REJECTIONS:
Claims 1-3 and 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2021/0132721 A1; hereinafter Li) in view of Rahmani et al. (US 2020/0142540 A1; hereinafter Rahmani) and Choi et al. (US 2019/0250317 A1; hereinafter Choi.)
As per claim 1, Li discloses a touch module using a single-sided bonding technique (see at least Figs. 2a, 4, 6b) comprising: 
a sensing element having a sensing circuit, a first connecting zone, and a second connecting zone (see at least Figs. 2a, 4, 6b; ¶ 53, disclosing a sensing element including at least elements [11-14, 17], comprising a first surface being a surface of the element 11 having at least the elements [12-14, 17] disposed thereon and a second surface being another surface of the element 11 contacting the display screen 3 and facing away from the first surface; and the sensing element further having a sensing circuit [12, 14, 17] including at least touch electrodes, the elements 14 connected to the touch electrodes, and the element 17, a first connecting zone located at an edge of the first surface and having the elements [13, 14] disposed thereon, and a second connecting zone located at an edge of the second surface and overlapping the first connecting zone,) wherein:
 	the sensing circuit extends to the first connecting zone (see at least Figs. 2a, 4, 6b; ¶ 53, disclosing the elements 14 of the sensing circuit extending to the first connecting zone,)
 	the sensing element comprises a first surface and a second surface facing away from each other (see the above discussion,)
 	the first connecting zone is located at an edge of the first surface (see the above discussion,) and
 	the second connecting zone is located at an edge of the second surface (see the above discussion,) and
 	the first connecting zone and the second connecting zone at least partially overlap with each other (see the above discussion;)
a circuit element having at least one first conductive portion the at least one first conductive portion  (see at least Figs. 2a, 4, 6c; ¶ 65, disclosing a circuit element including elements [15, 20] having a first conductive portion of the element [15] and connected with the bonding layer 13 of the sensing element; the elements 14 of the sensing circuit extending to the first connecting zone being electrically connected with the first conductive portion;) and
an optical element having a connecting notch, the sensing element being disposed on the optical element (see at least Figs. 2a, 2b, 4; ¶ 54, disclosing an optical element [16] having a connecting notch [160], the sensing element being disposed on the optical element,) wherein the optical element comprises a polarizer (see at least ¶ 54,)
wherein: 
the first connecting zone corresponds to the connecting notch (see at least Figs. 2a, 2b, 4, disclosing the first connecting zone corresponding to the connecting notch 160,) and 
the sensing circuit extending to the first connecting zone is exposed from the optical element (see at least Figs. 2a, 2b, 4, 6c; ¶ 54:9-15, disclosing the elements [14, 17] of the sensing circuit extending to the first connecting zone; further see ¶ 54:9-15 disclosing: “…In embodiments of the present disclosure, since the flexible circuit board 15 needs to be connected to the bonding layer 13 … a notch 160 is provided on an edge of the polarizer 16, and the notch 160 exposes the bonding layer 13 and a portion of the metal wire 14.”.)
Accordingly, Li discloses the touch module, using a single-sided bonding technique, comprising all limitations of this claim except that Li is silent to at least one second conductive portion, a first conductive connecting layer, and limitations associated with these elements, as claimed, and the optical element comprising a liquid crystal material and a retarder.

Regarding to at least one second conductive portion, a first conductive connecting layer, and limitations associated with these elements, as claimed, in the same field of endeavor, Rahmani discloses a related mutual-capacitance touch module using a trace transfer technique of double-sided bonding (see at least Figs. 1, 2, 6A-6C) comprising: 
a sensing element having a sensing circuit, a first connecting zone, and a second connecting zone (see at least Figs. 6A-6B, disclosing a sensing element [a part or whole element 600 including at least elements [602, 604, 608, 610, 614, 616, routing traces at ¶ 45:22-26]] comprising: a sensing circuit including at least elements [608, 610, routing traces]; a first bond pad region [614] [corresponding to the claimed first connecting zone]; and a second bond pad region [616] [corresponding to the claimed second connecting zone],) wherein: 
 	the sensing circuit extends to the first connecting zone (see at least Figs. 6A-6C; ¶ 45, disclosing the routing traces of the sensing circuit extending to the first connecting zone [614],) 
 	the sensing element comprises a first surface and a second surface facing away from each other (see at least Figs. 6A-6C, disclosing the sensing element comprising a first/top surface and a second/bottom surface facing away from each other,)
 	the first connecting zone is located at an edge of the first surface (see at least Fig. 6A,) 
 	the second connecting zone is located at an edge of the second surface (see at least Fig. 6A,) and
 	the first connecting zone and the second connecting zone at least partially overlap with each other (see at least Fig. 6A;)  
a circuit element having a first conductive portion and at least one second conductive portion, the sensing circuit extending to the first connecting zone being electrically connected with the first conductive portion (while Figs. 6A-6C shows a top element 604 and a top flex circuit 606, Fig. 6A and ¶ 44: last 4 lines further disclose another/bottom element 604 and another/bottom flex circuit 606, thereby disclosing a circuit element [606, 612] having a first conductive portion [a top element 606a] and at least one second conductive portion [a bottom element 606a], the routing traces of the sensing circuit extending to the first connecting zone [614] being electrically connected with the first conductive portion [606a]; see ¶ 45;) and 
a first conductive connecting layer disposed on the second connecting zone (see the above discussion or at least Figs. 6A-6B; ¶ 44, disclosing another/bottom element 604 and another/bottom flex circuit 606, thereby disclosing a first conductive connecting layer [a bottom element 604] disposed on the second connecting zone 616,) 
wherein: the at least one second conductive portion is electrically connected with the first conductive connecting layer (see the above discussion or at least Figs. 6A-6B; ¶ 44, disclosing another/bottom element 604 [as the first conductive connecting layer] and another/bottom flex circuit 606, thereby disclosing the at least one second conductive portion [the bottom element 606a] electrically connected with the first conductive connecting layer [the bottom element 604].)

Li further discloses the touch module, using the single-sided bonding technique, being a self-capacitance touch module or a mutual-capacitance touch module (see at least ¶ 53,) but is silent to at least one second conductive portion, a first conductive connecting layer, and limitations associated with these elements, as claimed. Rahmani also discloses the touch module being a self-capacitance touch module or a mutual-capacitance touch module (see at least ¶ 42) and, as discussed above, discloses to use the trace transfer technique of double-sided bonding in the mutual-capacitance touch module comprising at least one second conductive portion and a first conductive connecting layer, as claimed, at least to reduce bending of the circuit element (see at least ¶ 25.) Rahmani also discloses the use of the single-sided bonding in some other examples (see ¶ 47.) 
Furthermore, the invention of the instant application is also applied to both the use of the double-sided bonding in the embodiment shown in Figs. 5-9 and the use of the single-sided bonding in another embodiment shown in Figs. 1-4. In other words, a selection of the use of the double-sided bonding or the use of the single-sided bonding is a mere design choice.
Therefore, since Li, as discussed above, discloses the capacitive touch module using the trace transfer technique of single-sided bonding and Rahmani, as discussed above, discloses the capacitive touch module using either the trace transfer technique of single-sided bonding or the trace transfer technique of double-sided bonding, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the mutual-capacitance touch module of Li to use the trace transfer technique of double-sided bonding, in view of the teaching in Rahmani, to improve the above modified touch module of Li for the predictable result of at least reducing bending of the circuit element.
Accordingly, the above modified Li in view of Rahmani obviously renders at least one second conductive portion, a first conductive connecting layer, and limitations associated with these elements, as claimed, except that while both the above-discussed embodiment of Li and the above-discussed embodiment of Rahmani discloses the first connecting zone and the second connecting zone at least partially overlapping with each other (see the above discussion,) the above modified Li in view of the above-discussed embodiment (illustrated by Figs. 6A-6C of Rahmani) of Rahmani is silent to the limitation “the at least one second conductive portion and the at least one first conductive portion do not overlap in a direction perpendicular to the first surface of the sensing element.”
However, Rahmani, at ¶ 46, further discloses that it is possible to modify the touch module according to the embodiment shown in Fig. 6A, which has the first bonding pad region 614 [as the claimed first connecting zone] overlapping the second bonding pad region 616 [as the claimed second connecting zone], to have the first bonding pad region 614 [as the claimed first connecting zone] and the second bonding pad region 616 [as the claimed second connecting zone] to be adjacent and/or spaced from one another, e.g., as shown in Fig. 6D, which shows the first conductive portion [the top element 606a being routing traces and electrically connected with the top/column electrodes 608 via the bond pads in the bond pad region 614; see at least ¶¶ 44-45] and the at least one second conductive portion [the bottom element 606a being routing traces and electrically connected with the bottom/row electrodes 610 via the bond pads in the bond pad region 616; see at least ¶¶ 44-45] not overlapping in a direction perpendicular to the first surface of the sensing element.
Moreover, a change in location is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to locate the first conductive portion and the at least one second conductive portion of Li in view of Rahmani not to overlap each other in a direction perpendicular to the first surface of the sensing element (as taught above by Rahmani) while maintaining the first connecting zone and the second connecting zone at least partially overlapping with each other (as taught above by both Li and Rahmani,) since a such modification would have involved a mere change in the location of component(s). One of ordinary skill in the art, furthermore, would have expected the above modified touch module of Li in view of Rahman to perform equally well with the locations of the first conductive portion and the at least one second conductive portion, either the first conductive portion overlapping or not overlapping the at least one second conductive portion while maintaining the first connecting zone and the second connecting zone at least partially overlapping with each other because the ability of the first conductive portion [the top element 606a] to perform its function of electrically connected with the top/column electrodes 608 via the bond pads in the bond pad region 614 and the ability of the at least one second conductive portion [the bottom element 606a] electrically connected with the bottom/row electrodes 610 via the bond pads in the bond pad region 616 (see at least ¶¶ 44-45) are not affected by the locations of the first conductive portion and the at least one second conductive portion, as discussed above. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to obtain “the at least one second conductive portion and the at least one first conductive portion do not overlap in a direction perpendicular to the first surface of the sensing element” for the same predictable result.

Regarding to the missing limitation, “the optical element comprising a liquid crystal material and a retarder,” in the same field of endeavor, Choi discloses a related electronic device (see at least ¶ 4, disclosing an electronic device, such as mobile phones, PDAs, notebooks and etc., including a display device as the claimed touch module; Fig. 13, disclosing a display device as the claimed touch module) comprising a mutual-capacitance touch module (see at least Fig. 13, disclosing a mutual-capacitance touch module including elements [100, 200, 400]) comprising an optical element (a polarizing unit 100; Figs. 1, 13) comprising a polarizer, a retarder, and liquid crystal material (see at least Fig. 1; ¶ 49, disclosing the optical element comprising a polarizer and a retarder; ¶ 14 disclosing each of the polarizer and the retarder comprising a liquid crystal compound.) Choi further discloses the polarizing unit (the claimed the optical element) having a small thickness, flexibility, excellent optical reliability (see at least ¶ 8,) a reduced manufacturing cost and an improved manufacturing efficiency (see at least ¶ 146) and when applied to the display device [as the claimed touch module] enabling a lightweight and thin display device exhibiting excellent image visibility and having low damage possibility when it is repetitively or continuously bent or fold for a long period of time (see at least ¶ 145.)
Li, as discussed above, discloses the optical element comprising a polarizer, but is silent to the optical element comprising a liquid crystal material and a retarder. Choi, as discussed above, discloses the polarizing unit (the claimed the optical element) comprising a liquid crystal material, a polarizer, and a retarder and having a small thickness, flexibility, excellent optical reliability, a reduced manufacturing cost, and an improved manufacturing efficiency, especially, when applied to the display device of the electronic device enabling a lightweight and thin display device exhibiting excellent image visibility and having low damage possibility when it is repetitively or continuously bent or fold for a long period of time. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the optical element of Li to comprise a liquid crystal material, a polarizer, and a retarder, in view of the teaching in Choi, to improve the above modified touch module of Li for the predictable result of at least obtaining a lightweight and thin display device [as the claimed touch module] exhibiting excellent image visibility and having low damage possibility when it is repetitively or continuously bent or fold for a long period of time, with a small thickness, flexibility, excellent optical reliability, a reduced manufacturing cost, and an improved manufacturing efficiency of the optical element.
Accordingly, the above modified Li in view of Rahmani and Choi obviously renders all limitations of this claim.

As per claim 2, Li further discloses a second conductive connecting layer disposed on the first connecting zone and electrically connected with the at least one first conductive portion, wherein a first distribution zone of the second conductive connecting layer on the sensing element is free from overlap with a second distribution zone of the optical element on the sensing element (see Li at least Figs. 2a, 6a, 6c; ¶ 54; ¶ 65, disclosing a second conductive connecting layer including ACF on the bonding layer 13 disposed on the first connecting zone and electrically connected with the first conductive portion of the circuit element 15, wherein a first distribution zone of the second conductive connecting layer on the sensing element is free from overlap with a second distribution zone [a zone of the optical element 16 overlapping with a part or all of the touch area 1101] of the optical element 16 on the sensing element.)
As per claim 3, Li further discloses the second conductive connecting layer comprising an anisotropic conductive adhesive (see the discussion in the rejection of claim 2; or see Li at least ¶ 65, disclosing the second conductive connecting layer comprising an anisotropic conductive adhesive (ACF); Rahmani, at least at Fig. 6B and ¶ 45:9-10, also disclosing the same.)
As per claim 6, the above modified Li obviously renders the first conductive connecting layer comprising an anisotropic conductive adhesive (see Rahmani, at least at ¶ 45:9-10, disclosing the first conductive connecting layer [the bottom 604 as discussed in the rejection of claim 1, comprising an anisotropic conductive adhesive.)
As per claim 7, Li further discloses a display element disposed at a side of the sensing element away from the optical element (see Li at least Fig. 4, disclosing a display element 3 disposed at a side of the sensing element away from the optical element 16.)
As per claim 8, Li further discloses the display element being an organic lighting emitting diode display element (see Li at least ¶ 66:5-7.)
As per claim 9, the above modified Li obviously renders the liquid crystal material comprising a reactive liquid crystal compound (see Choi at least ¶ 57:1-3.)
As per claim 10, the above modified Li obviously renders an electronic device comprising the touch module of the claim 1 (see Li at least ¶ 66: last four lines, disclosing an electronic device being a mobile phone, a tablet computer, a smart wearable device, or the like.) 
As per claim 11, see the discussion in the rejection of claim 1 for similar limitations. The above modified Li in view of Rahmani and Choi obviously renders the sensing circuit comprising a first sensing circuit extending to the first connecting zone (see Li at least Figs. 2a, 4, 6b; ¶ 53, disclosing the elements 14 of the [first] sensing circuit extending to the first connecting zone; see Rahmani at least Figs. 6A-6B; ¶¶ 44-45, disclosing the sensing comprising: a first sensing circuit on the first surface including at least the top/column electrodes 608 and routing traces electrically connected with the top/column electrodes 608 and extending the first connecting zone 614; and a second sensing circuit on the second surface including at least the bottom/row electrodes 610 and routing traces electrically connected with the bottom/row electrodes 610 and extending the second connecting zone 616) and the at least one second conductive portion electrically connected to the second connecting zone (see Rahmani at least Figs. 6A-6B; ¶¶ 44-45, disclosing the at least one second conductive portion [the bottom element 606a; or see the discussion in the rejection of claim 1] electrically connected to the second connecting zone 616.) Accordingly, the above modified Li in view of Rahmani and Choi obviously renders all limitations of this claim.
As per claim 12, the above modified Li obviously renders the at least one second conductive portion and the optical element lying in a same plane extending parallel to the first surface of the sensing element (see Li at least Fig. 2a, disclosing the at least one second conductive portion ACF of the element 15 and the optical element lying in a same plane extending parallel to the first surface of the sensing element.)
As per claim 13, the above modified Li obviously renders the at least one second conductive portion comprises a first second conductive portion and a second second conductive portion, and in a projection of the at least one first conductive portion, the first second conductive portion, and the second second conductive portion in the direction perpendicular to the first surface of the sensing element, see Rahmani at least Figs. 6A-6B; ¶¶ 44-45, disclosing the at least one second conductive portion [606a] comprising a plurality of routing traces that can be considerably divided into at least two second conductive portions, e.g., a first second conductive portion comprising a half of the plurality of routing traces and a second second conductive portion comprising another half of the plurality of routing traces, and in a projection of the first conductive portion [606a], the first second conductive portion, and the second second conductive portion in the direction perpendicular to the first surface of the sensing element.)
Accordingly, the above modified Li, as discussed in the rejection of claim 1 and above, obviously renders all limitations including the first conductive portion, the first second conductive portion, and the second second conductive portion not overlapping each other, but is silent to the at least one first conductive portion is between the first second conductive portion and the second second conductive portion, as claimed.
However, a change in location is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to locate the at least one first conductive portion is between the first second conductive portion and the second second conductive portion, since a such modification would have involved a mere change in the location of component(s). One of ordinary skill in the art, furthermore, would have expected the above modified touch module of Li in view of Rahman to perform equally well with the location of the at least one first conductive portion between the first second conductive portion and the second second conductive portion because the ability of the at least one first conductive portion [the top element 606a] to perform its function of electrically connected with the top/column electrodes 608 via the bond pads in the bond pad region 614 and the ability of the at least one second conductive portion [the bottom element 606a] electrically connected with the bottom/row electrodes 610 via the bond pads in the bond pad region 616] (see at least ¶¶ 44-45) including the first second conductive portion and the second second conductive portion are not affected by the locations of the at least one first conductive portion and the at least one second conductive portion, as discussed above. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to obtain the invention of this claim for the same predictable result.
As per claim 14, the above modified Li obviously renders the sensing element comprising a second sensing circuit extending to the second connecting zone, and the at least one second conductive portion is electrically connected to the second sensing circuit through the second connecting zone (see the discussion in the rejection of claim 11; or see Rahmani at least Figs. 6A-6B; ¶¶ 44-45, disclosing the sensing comprising: a first sensing circuit on the first surface including at least the top/column electrodes 608 and routing traces electrically connected with the top/column electrodes 608 and extending the first connecting zone 614; and a second sensing circuit on the second surface including at least the bottom/row electrodes 610 and routing traces electrically connected with the bottom/row electrodes 610 and extending the second connecting zone 616 and the at least one second conductive portion [the bottom element 606a; or see the discussion in the rejection of claim 1] electrically connected to the second connecting zone 616.)
As per claims 15-17, see the above rejection of claims 7-9 for similar limitations.

As per claim 18, Li discloses a touch module using a single-sided bonding technique  (see at least Figs. 2a, 4) comprising: 
a sensing element having a sensing circuit and a connecting zone (see at least Figs. 2a, 4, 6b; ¶ 53, disclosing a sensing element [including at least elements [11-14, 17]] comprising: a sensing circuit [including at least elements [12, 14, 17]]; and a connecting zone where the elements [13, 14] disposed thereon,) 	the sensing circuit extending to the connecting zone (see at least Figs. 2a, 4, 6b; ¶ 53, disclosing the elements [14, 17] of the sensing circuit extending to the connecting zone,)
a circuit element having at least one first conductive portion see at least Figs. 2a, 4, 6c; ¶ 65, disclosing a circuit element [including at least elements [15, 20, ACF]] having a first conductive portion ACF and the elements [14, 17] of the sensing circuit extending to the connecting zone being electrically connected with the first conductive portion;) and
an optical element having a connecting notch, the sensing element being disposed on the optical element (see at least Figs. 2a, 2b; ¶ 54, disclosing an optical element 16 having a connecting notch 160, the sensing element being disposed on the optical element,) wherein:
the optical element comprises a polarizer (see at least ¶ 54,)
the connecting zone corresponds to the connecting notch (see at least Figs. 2a, 2b; ¶ 54, disclosing the connecting zone corresponding to the connecting notch 160,)
the sensing circuit extending to the connecting zone is exposed from the optical element (see at least Figs. 2a, 2b; ¶ 54:13-15, disclosing the elements [14, 17] of the sensing circuit extending to the connecting zone exposed from the optical element 16,) and
a bottommost surface of the at least one first conductive portion is co-planar with a bottom surface of the optical element facing away from the sensing element (see at least Figs. 2a, 4, disclosing a bottommost surface of the first conductive portion ACF being co-planar with a bottom surface of the optical element 16 facing away from the sensing element.)
Accordingly, Li discloses the touch module, using a single-sided bonding technique, comprising all limitations of this claim except that Li is silent to at least one second conductive portion and limitations associated with the at least one second conductive portion, as claimed, and the optical element comprising a liquid crystal material and a retarder.
Regarding to at least one second conductive portion and limitations associated with the at least one second conductive portion, as claimed, in the same field of endeavor, Rahmani discloses a related mutual-capacitance touch module using a trace transfer technique of double-sided bonding (see at least Figs. 1, 2, 6A-6C) comprising: 
a sensing element having a sensing circuit and a connecting zone (see at least Figs. 6A-6B, disclosing a sensing element [a part or whole element 600 including at least elements [602, 604, 608, 610, 614, 616, routing traces at ¶ 45:22-26]] comprising: a sensing circuit including at least elements [608, 610, routing traces]; and a connection zone including a first bond pad region [614] and a second bond pad region [616];) and
a circuit element having at least one first conductive portion and at least one second conductive portion, the sensing circuit extending to the connecting zone being electrically connected with the at least one first conductive portion and the at least one second conductive portion (while Figs. 6A-6C shows a top element 604 and a top flex circuit 606, Fig. 6A and ¶ 44: last 4 lines further disclose another/bottom element 604 and another/bottom flex circuit 606, thereby disclosing a circuit element [606, 612] having a first conductive portion [a top element 606a] and at least one second conductive portion [a bottom element 606a], the routing traces of the sensing circuit extending to the first bond pad region [614] of the connection zone being electrically connected with the first conductive portion [606a] and the routing traces of the sensing circuit extending to the second bond pad region [616] of the connection zone being electrically connected with the second conductive portion [606a]; see ¶ 45,) 
wherein the at least one second conductive portion is disposed on an opposite side of the sensing element relative to the at least one first conductive portion (see the above discussion; or see at least Figs. 6A-6B, disclosing the second conductive portion [the bottom element 606a] disposed on an opposite/bottom side of the sensing element relative to the first conductive portion [the top element 606a] on the [top] side of the sensing element.)

Li further discloses the touch module, using the single-sided bonding technique, being a self-capacitance touch module or a mutual-capacitance touch module (see at least ¶ 53,) but is silent to at least one second conductive portion, a first conductive connecting layer, and limitations associated with these elements, as claimed. Rahmani also discloses the touch module being a self-capacitance touch module or a mutual-capacitance touch module (see at least ¶ 42) and, as discussed above, discloses to use the trace transfer technique of double-sided bonding in the mutual-capacitance touch module comprising at least one second conductive portion and a first conductive connecting layer, as claimed, at least to reduce bending of the circuit element (see at least ¶ 25.) Rahmani also discloses the use of the single-sided bonding in some other examples (see ¶ 47.) 
Furthermore, the invention of the instant application is also applied to both the use of the double-sided bonding in the embodiment shown in Figs. 5-9 and the use of the single-sided bonding in another embodiment shown in Figs. 1-4. In other words, a selection of the use of the double-sided bonding or the use of the single-sided bonding is a mere design choice.
Therefore, since Li, as discussed above, discloses the capacitive touch module using the trace transfer technique of single-sided bonding technique and Rahmani, as discussed above, discloses the capacitive touch module using either the trace transfer technique of single-sided bonding or the trace transfer technique of double-sided bonding, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the mutual-capacitance touch module of Li to use the trace transfer technique of double-sided bonding, in view of the teaching in Rahmani, to improve the above modified touch module of Li for the predictable result of at least reducing bending of the circuit element. Accordingly, the above modified Li in view of Rahmani obviously renders at least one second conductive portion, a first conductive connecting layer, and limitations associated with these elements.
Regarding to the missing limitation, “the optical element comprising a liquid crystal material and a retarder,” in the same field of endeavor, Choi discloses a related electronic device (see at least ¶ 4, disclosing an electronic device, such as mobile phones, PDAs, notebooks and etc., including a display device as the claimed touch module; Fig. 13, disclosing a display device as the claimed touch module) comprising a mutual-capacitance touch module (see at least Fig. 13, disclosing a mutual-capacitance touch module including elements [100, 200, 400]) comprising an optical element (a polarizing unit 100; Figs. 1, 13) comprising a polarizer, a retarder, and liquid crystal material (see at least Fig. 1; ¶ 49, disclosing the optical element comprising a polarizer and a retarder; ¶ 14 disclosing each of the polarizer and the retarder comprising a liquid crystal compound.) Choi further discloses the polarizing unit (the claimed the optical element) having a small thickness, flexibility, excellent optical reliability (see at least ¶ 8,) a reduced manufacturing cost and an improved manufacturing efficiency (see at least ¶ 146) and when applied to the display device [as the claimed touch module] enabling a lightweight and thin display device exhibiting excellent image visibility and having low damage possibility when it is repetitively or continuously bent or fold for a long period of time (see at least ¶ 145.)
Li, as discussed above, discloses the optical element comprising a polarizer, but is silent to the optical element comprising a liquid crystal material and a retarder. Choi, as discussed above, discloses the polarizing unit (the claimed the optical element) comprising a liquid crystal material, a polarizer, and a retarder and having a small thickness, flexibility, excellent optical reliability, a reduced manufacturing cost, and an improved manufacturing efficiency, especially, when applied to the display device of the electronic device enabling a lightweight and thin display device exhibiting excellent image visibility and having low damage possibility when it is repetitively or continuously bent or fold for a long period of time. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the optical element of Li to comprise a liquid crystal material, a polarizer, and a retarder, in view of the teaching in Choi, to improve the above modified touch module of Li for the predictable result of at least obtaining a lightweight and thin display device [as the claimed touch module] exhibiting excellent image visibility and having low damage possibility when it is repetitively or continuously bent or fold for a long period of time, with a small thickness, flexibility, excellent optical reliability, a reduced manufacturing cost, and an improved manufacturing efficiency of the optical element.
Accordingly, the above modified Li in view of Rahmani and Choi obviously renders all limitations of this claim.

As per claim 19, Li discloses the touch module further comprising: a conductive connecting layer disposed on the connecting zone and electrically connected with the least one first conductive portion (see Li at least Figs. 2a, 4; ¶ 65], disclosing a conductive connecting layer 13 disposed on the connecting zone and electrically connected with the first conductive portion ACF; Rahmani, at least at Figs. 6A-6B, also discloses the same,) wherein a combined thickness of the conductive connecting layer and the at least one first conductive portion is equal to a thickness of the optical element (see at least Figs. 2a, 4.)
In the alternative, in the case that the Applicant disagrees Figs. 2a and 4 showing a combined thickness of the construed conductive connecting layer and the construed first conductive portion being equal to a thickness of the optical element, Li discloses the touch module further comprising: a conductive connecting layer disposed on the connecting zone and electrically connected with the first conductive portion (see at least Figs. 2a, 4; ¶ 65], disclosing an ACF, as a conductive connecting layer, disposed on the element [13] of the connecting zone and electrically connected with the first conductive portion.) Li is assumed to be silent to “a combined thickness of the conductive connecting layer and the first conductive portion is equal to a thickness of the optical element,” as claimed. However, a change in size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). Therefore, while Li may not exemplify the particular combined thickness of the conductive connecting layer and the first conductive portion being equal to a thickness of the optical element, as presently claimed, one of ordinary skill in the art would have found it obvious to make the Li touch module having the particular combined thickness of the conductive connecting layer and the first conductive portion being equal to a thickness of the optical element, as desired as claimed, in accordance with a particular application.

As per claims 20-22, see the above rejection of claims 7-9 for similar limitations.



SECOND SET OF REJECTIONS:
Claims 1-3, 6-8, 10-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maeng et al. (US 2020/0218399 A1; hereinafter Maeng) in view of Rahmani.
As per claim 1, Maeng discloses a touch module using a single-sided bonding technique (see at least Figs. 1, 5) comprising: 
a sensing element having a sensing circuit, a first connecting zone, and a second connecting zone (see at least Figs. 1, 2 ¶ 43, disclosing a sensing element [including at least elements [50, 100, 140, 145, 185]], comprising a first surface being a surface of the element 50 having at least the elements [100/110, 120, 130, 135; see ¶ 43] including at least the column electrodes and row electrodes disposed thereon and a second surface being another surface of the element 50 contacting the display panel 360 [see Fig. 7] and facing away from the first surface; and the sensing element further having a sensing circuit [100, 140, 145, 185], a first connecting zone B located at an edge of the first surface and having the elements [140, 145, 160, 170] disposed thereon, and a second connecting zone located at an edge of the second surface and overlapping the first connecting zone B,) wherein:
 	the sensing circuit extends to the first connecting zone (see at least Figs. 1-3; ¶ 43, disclosing the elements [140, 145, 185] of the sensing circuit extending to the first connecting zone B,)
 	the sensing element comprises a first surface and a second surface facing away from each other (see the above discussion,)
 	the first connecting zone is located at an edge of the first surface (see the above discussion,) 
 	the second connecting zone is located at an edge of the second surface (see the above discussion,) and
 	the first connecting zone and the second connecting zone at least partially overlap with each other (see the above discussion;)
a circuit element having at least one first conductive portion and at least one second conductive portion, the sensing circuit extending to the first connecting zone being electrically connected with the at least one first conductive portion (see at least Figs. 1-2, disclosing a circuit element 170 comprising: a first conductive portion [including a part of 174a and a part of 160] electrically connected the elements 145 of the sensing circuit extending to the first connecting zone B; and at least one second conductive portion [another part of 174a] electrically connected the elements 140 of the sensing circuit extending to the first connecting zone B via another part of the element 160 [as the claimed first conductive connecting layer];) and
an optical element having a connecting notch, the sensing element being disposed on the optical element (see at least Figs. 1, 3, disclosing an optical element [150] having a connecting notch [180], the sensing element being disposed on the optical element,) wherein:
 	the optical element comprising a liquid crystal material, polarizer, and a retarder (see at least ¶ 65 disclosing the optical layer comprising a polarizing plate, a polarizer, a retardation film and more; further see ¶ 96 disclosing the polarizer including a liquid crystal layer;) and 
a first conductive connecting layer disposed on the first connecting zone (see at least Figs. 1-2, disclosing a first conductive connecting layer [the above-discussed another part of the element 160] disposed on the first connecting zone B,) 
wherein: 
 	the at least one second conductive portion is electrically connected with the first conductive connecting layer (see at least Figs. 1-2, disclosing the at least one second conductive portion [the another part of 174a] electrically connected with the first conductive connecting layer,)
 	the at least one second conductive portion and the first conductive portion do not overlap in a direction perpendicular to the first surface of the sensing element (see at least Figs. 1-3, disclosing that the at least one second conductive portion [the another part of 174a electrically connected the elements 140] and the first conductive portion [the part of the 174a electrically connected the elements 145] do not overlap in a direction perpendicular to the first surface of the sensing element,) 
 	the first connecting zone corresponds to the connecting notch (see at least Figs. 1-3, disclosing the first connecting zone B corresponding to the connecting notch 180,) and
 	the sensing circuit extending to the first connecting zone is exposed from the optical element (see at least Figs. 1-3, disclosing at least elements [145, 180] of the sensing circuit extending to the first connecting zone B and exposed from the optical element 150.)

Accordingly, Maeng discloses all limitations of this claim except that Maeng discloses the first conductive connecting layer disposed on the first connecting zone, instead of on the second connecting zone, as claimed.
However, in the same field of endeavor, Rahmani discloses a related mutual-capacitance touch module using a trace transfer technique of double-sided bonding (see at least Figs. 1, 2, 6A-6C) comprising: 
a sensing element having a sensing circuit, a first connecting zone, and a second connecting zone (see at least Figs. 6A-6B, disclosing a sensing element [a part or whole element 600 including at least elements [602, 604, 608, 610, 614, 616, routing traces at ¶ 45:22-26]] comprising: a sensing circuit including at least elements [608, 610, routing traces]; a first bond pad region [614] [corresponding to the claimed first connecting zone]; and a second bond pad region [616] [corresponding to the claimed second connecting zone],) wherein: 
 	the sensing circuit extends to the first connecting zone (see at least Figs. 6A-6C; ¶ 45, disclosing the routing traces of the sensing circuit extending to the first connecting zone [614],) 
 	the sensing element comprises a first surface and a second surface facing away from each other (see at least Figs. 6A-6C, disclosing the sensing element comprising a first/top surface having at least the column electrodes 608 of the sensing circuit disposed thereon and a second/bottom surface having at least the row electrodes of the sensing circuit disposed thereon and facing away from each other,)
 	the first connecting zone is located at an edge of the first surface (see at least Fig. 6A,) 
 	the second connecting zone is located at an edge of the second surface (see at least Fig. 6A,) and
 	the first connecting zone and the second connecting zone at least partially overlap with each other (see at least Fig. 6A;)  
a circuit element having a first conductive portion and at least one second conductive portion, the sensing circuit extending to the first connecting zone being electrically connected with the first conductive portion (while Figs. 6A-6C shows a top element 604 and a top flex circuit 606, Fig. 6A and ¶ 44: last 4 lines further disclose another/bottom element 604 and another/bottom flex circuit 606, thereby disclosing a circuit element [606, 612] having a first conductive portion [a top element 606a] and at least one second conductive portion [a bottom element 606a], the routing traces of the sensing circuit extending to the first connecting zone [614] being electrically connected with the first conductive portion [606a]; see ¶ 45;) and 
a first conductive connecting layer disposed on the second connecting zone (see the above discussion or at least Figs. 6A-6B; ¶ 44, disclosing another/bottom element 604 and another/bottom flex circuit 606, thereby disclosing a first conductive connecting layer [a bottom element 604] disposed on the second connecting zone 616,) 
wherein: the at least one second conductive portion is electrically connected with the first conductive connecting layer (see the above discussion or at least Figs. 6A-6B; ¶ 44, disclosing another/bottom element 604 [as the first conductive connecting layer] and another/bottom flex circuit 606, thereby disclosing the at least one second conductive portion [the bottom element 606a] electrically connected with the first conductive connecting layer [the bottom element 604].)

Maeng, as discussed above, discloses the mutual-capacitance touch module (see at least ¶ 53,) using the single-sided bonding technique, comprising both the column electrodes and row electrodes of the sensing circuit on the same first surface so that the first conductive connecting layer is disposed on the first connecting zone. Rahmani discloses the related mutual-capacitance touch module (see at least ¶ 42) and, as discussed above, discloses to use the trace transfer technique of double-sided bonding, in the mutual-capacitance touch module comprising the column electrodes on the first surface and the row electrodes on the second surface so that the first conductive connecting layer is disposed on the second connecting zone (as claimed,) to provide a benefit of at least reducing a bend of the circuit element (see at least ¶ 25.) Rahmani also discloses the use of the single-sided bonding technique in some other examples (see ¶ 47.) 
Furthermore, the invention of the instant application is also applied to both the use of the double-sided bonding in the embodiment shown in Figs. 5-9 and the use of the single-sided bonding in another embodiment shown in Figs. 1-4. In other words, a selection of the use of the double-sided bonding or the use of the single-sided bonding is a mere design choice.
Therefore, since Maeng, as discussed above, discloses the capacitive touch module using the trace transfer technique of single-sided bonding and Rahmani, as discussed above, discloses the capacitive touch module using either the trace transfer technique of single-sided bonding or the trace transfer technique of double-sided bonding, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the mutual-capacitance touch module of Maeng to use the trace transfer technique of double-sided bonding, in view of the teaching in Rahmani, to improve the above modified touch module of Maeng for the predictable result of at least reducing bending of the circuit element. Accordingly, the above modified Maeng in view of Rahmani obviously renders all limitations of this claim.

As per claim 2, Maeng discloses a second conductive connecting layer disposed on the first connecting zone and electrically connected with the at least one first conductive portion, wherein a first distribution zone of the second conductive connecting layer on the sensing element is free from overlap with a second distribution zone of the optical element on the sensing element (see at Maeng least Figs. 1-2, disclosing a second conductive connecting layer [the corresponding part of the element 160 overlapping and electrically connected with the elements 140] disposed on the first connecting zone and electrically connected with the first conductive portion, wherein a first distribution zone [corresponding to the area of the above-discussed first conductive connecting layer] of the second conductive connecting layer on the sensing element is free from overlap with a second distribution zone [a zone of the optical element 150 overlapping with a part or all of the sensing electrodes [110, 125]] of the optical element 150 on the sensing element.)
As per claim 3, Maeng discloses the second conductive connecting layer comprising an anisotropic conductive adhesive (see the discussion in the rejection of claim 2; further see Maeng at least ¶ 66; ¶ 69, disclosing the element 160 comprising an anisotropic conductive film (ACF).)
As per claim 6, Maeng discloses the first conductive connecting layer comprising an anisotropic conductive adhesive (see Maeng at least ¶ 66; ¶ 69, disclosing the element 160 comprising an anisotropic conductive film (ACF).)
As per claim 7, Maeng discloses a display element disposed at a side of the sensing element away from the optical element (see Maeng at least Figs. 6-7, disclosing a display element 360 disposed at a side of the sensing element away from the optical element 150.)
As per claim 8, Maeng discloses the display element being an organic lighting emitting diode display element (see Maeng at least ¶ 106.)
As per claim 10, Maeng discloses an electronic device comprising the touch module of the claim 1 (see Maeng at least Figs. 6-7; ¶ 4, disclosing an image display device or an electronic device comprising the touch module.) 

As per claim 11, see the discussion in the rejection of claim 1 for similar limitations. The above modified Maeng in view of Rahmani obviously renders the sensing circuit comprising a first sensing circuit extending to the first connecting zone (see Maeng at least Figs. 1-2, disclosing the elements 145 of the [first] sensing circuit extending to the first connecting zone B; see Rahmani at least Figs. 6A-6B; ¶¶ 44-45, disclosing the sensing comprising: a first sensing circuit on the first surface including at least the top/column electrodes 608 and routing traces electrically connected with the top/column electrodes 608 and extending the first connecting zone 614; and a second sensing circuit on the second surface including at least the bottom/row electrodes 610 and routing traces electrically connected with the bottom/row electrodes 610 and extending the second connecting zone 616) and the at least one second conductive portion electrically connected to the second connecting zone (see Rahmani at least Figs. 6A-6B; ¶¶ 44-45, disclosing the at least one second conductive portion [the bottom element 606a; or see the discussion in the rejection of claim 1] electrically connected to the second connecting zone 616.) Accordingly, the above modified Maeng in view of Rahmani obviously renders all limitations of this claim.
As per claim 12, the above modified Maeng obviously renders the at least one second conductive portion and the optical element lying in a same plane extending parallel to the first surface of the sensing element (see Maeng at least Fig. 1, disclosing the at least one second conductive portion 160 and the optical element 150 lying in a same plane extending parallel to the first surface of the sensing element.)
As per claim 13, the above modified Maeng obviously renders the at least one second conductive portion comprises a first second conductive portion and a second second conductive portion, and in a projection of the first conductive portion, the first second conductive portion, and the second second conductive portion in the direction perpendicular to the first surface of the sensing element, the first conductive portion is between the first second conductive portion and the second second conductive portion (see Maeng at least Figs. 1-2, disclosing the at least one second conductive portion [the another part of 174a] comprising a first second conductive portion electrically connected with a group of the elements 140 [Fig. 2 showing two [top] elements 140] via the first conductive connecting layer and a second second conductive portion electrically connected with another group of the elements 140 [Fig. 2 showing two [bottom] elements 140] via the first conductive connecting layer, and in a projection of the first conductive portion, the first second conductive portion, and the second second conductive portion in the direction perpendicular to the first surface of the sensing element, the first conductive portion is between the first second conductive portion and the second second conductive portion.)
As per claim 14, the above modified Maeng obviously renders the sensing element comprising a second sensing circuit extending to the second connecting zone, and the at least one second conductive portion is electrically connected to the second sensing circuit through the second connecting zone (see the discussion in the rejection of claim 11; or see Rahmani at least Figs. 6A-6B; ¶¶ 44-45, disclosing the sensing comprising: a first sensing circuit on the first surface including at least the top/column electrodes 608 and routing traces electrically connected with the top/column electrodes 608 and extending the first connecting zone 614; and a second sensing circuit on the second surface including at least the bottom/row electrodes 610 and routing traces electrically connected with the bottom/row electrodes 610 and extending the second connecting zone 616 and the at least one second conductive portion [the bottom element 606a; or see the discussion in the rejection of claim 1] electrically connected to the second connecting zone 616.)
As per claims 15-16, see the above rejection of claims 7-8 for similar limitations.

As per claim 18, Maeng discloses a touch module using a single-sided bonding technique (see at least Figs. 1, 5) comprising: 
a sensing element having a sensing circuit and a connecting zone (see at least Figs. 1-2; ¶ 43, disclosing a sensing element [including at least elements [50, 100, 140, 145, 185]] comprising: a sensing circuit [including at least elements [100, 140, 145, 185]]; and a connecting zone B where at least the elements [140, 145] disposed thereon,) the sensing circuit extending to the connecting zone (see at least Figs. 1-2, disclosing the elements [140, 145] of the sensing circuit extending to the connecting zone,)
a circuit element having at least one first conductive portion and at least one second conductive portion, the sensing circuit extending to the connecting zone being electrically connected with the at least one first conductive portion and the at least one second conductive portion (see at least Figs. 1-2, disclosing a circuit element 170 having a first conductive portion [including a part of 174a and a part of 160] electrically connected the elements 145 of the sensing circuit extending to the first connecting zone B; and a second conductive portion [including another part of 174a and another part of 160] electrically connected the elements 140 of the sensing circuit extending to the first connecting zone B, the elements [140, 145] of the sensing circuit extending to the connecting zone B being electrically connected with the first conductive portion and the second conductive portion;) and
an optical element having a connecting notch, the sensing element being disposed on the optical element (see at least Figs. 1, 3, disclosing an optical element 150 having a connecting notch 180, the sensing element being disposed on the optical element,) wherein:
 	the optical element comprising a liquid crystal material, polarizer, and a retarder (see at least ¶ 65 disclosing the optical layer comprising a polarizing plate, a polarizer, a retardation film and more; further see ¶ 96 disclosing the polarizer including a liquid crystal layer,) 
 	the connecting zone corresponds to the connecting notch (see at least Figs. 1-3, disclosing the connecting zone B corresponding to the connecting notch 180,)
 	the sensing circuit extending to the connecting zone is exposed from the optical element (see at least Figs. 1-3, disclosing the elements [140, 145, 185] of the sensing circuit extending to the connecting zone B exposed from the optical element 150,) and
 	a bottommost surface of the at least one first conductive portion is co-planar with a bottom surface of the optical element facing away from the sensing element (see at least Fig. 1, disclosing a bottommost surface of the part of 160 of the first conductive portion being co-planar with a bottom surface of the optical element 150 facing away from the sensing element.)
Accordingly, Maeng discloses all limitations of this claim except that Maeng is silent to “wherein the second conductive portion is disposed on an opposite side of the sensing element relative to the first conductive portion.”
However, in the same field of endeavor, Rahmani discloses a related mutual-capacitance touch module using a trace transfer technique of double-sided bonding (see at least Figs. 1, 2, 6A-6C) comprising: 
a sensing element having a sensing circuit and a connecting zone (see at least Figs. 6A-6B, disclosing a sensing element [a part or whole element 600 including at least elements [602, 604, 608, 610, 614, 616, routing traces at ¶ 45:22-26]] comprising: a sensing circuit including at least elements [608, 610, routing traces]; and a connection zone including a first bond pad region [614] and a second bond pad region [616];) and
a circuit element having a first conductive portion and a second conductive portion, the sensing circuit extending to the connecting zone being electrically connected with the first conductive portion and the second conductive portion (while Figs. 6A-6C shows a top element 604 and a top flex circuit 606, Fig. 6A and ¶ 44: last 4 lines further disclose another/bottom element 604 and another/bottom flex circuit 606, thereby disclosing a circuit element [606, 612] having a first conductive portion [a top element 606a] and at least one second conductive portion [a bottom element 606a], the routing traces of the sensing circuit extending to the first bond pad region [614] of the connection zone being electrically connected with the first conductive portion [606a] and the routing traces of the sensing circuit extending to the second bond pad region [616] of the connection zone being electrically connected with the second conductive portion [606a]; see ¶ 45,) 
wherein the second conductive portion is disposed on an opposite side of the sensing element relative to the first conductive portion (see the above discussion; or see at least Figs. 6A-6B, disclosing the second conductive portion [the bottom element 606a] disposed on an opposite/bottom side of the sensing element relative to the first conductive portion [the top element 606a] on the [top] side of the sensing element.)
Maeng, as discussed above, discloses the mutual-capacitance touch module (see at least ¶ 53,) using the single-sided bonding technique,) comprising both the column electrodes and row electrodes of the sensing circuit on the same first surface so that the first and second conductive portions are disposed on the same side of the sensing element. Rahmani discloses the related mutual-capacitance touch module (see at least ¶ 42) and, as discussed above, discloses to use the trace transfer technique of double-sided bonding in the mutual-capacitance touch module comprising the column electrodes on the first surface and the row electrodes on the second surface so that the first and second conductive portions are disposed on the two opposite sides of the sensing element (as claimed,) to provide a benefit of at least reducing a bend of the circuit element (see at least ¶ 25.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the mutual-capacitance touch module of Maeng to use the trace transfer technique, in view of the teaching in Rahmani, to improve the above modified touch module of Maeng for the predictable result of at least reducing a bend of the circuit element. Accordingly, the above modified Maeng in view of Rahmani obviously renders all limitations of this claim.

As per claim 19, Maeng further discloses a conductive connecting layer disposed on the connecting zone and electrically connected with the at least one first conductive portion (see Maeng at least Figs. 1-2, disclosing a conductive connecting layer [160] disposed on the connecting zone B and electrically connected with the at least one first conductive portion.) Accordingly, the above modified Maeng does not explicitly disclose “a combined thickness of the conductive connecting layer and the at least one first conductive portion is equal to a thickness of the optical element,” as claimed. However, a change in size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). Therefore, while the above modified Maeng may not exemplify the particular combined thickness of the conductive connecting layer and the first conductive portion being equal to a thickness of the optical element, as presently claimed, one of ordinary skill in the art would have found it obvious to make the above modified Maeng touch module having the particular combined thickness of the conductive connecting layer and the first conductive portion being equal to a thickness of the optical element, as desired as claimed, in accordance with a particular application.
As per claims 20-21, see the above rejection of claims 7-8 for similar limitations.

Claims 9, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maeng in view of Rahmani and Choi.
As per claims 9, 17 and 22, Maeng further discloses the liquid crystal material comprising a cross-linkable liquid crystal compound, instead of “a reactive liquid crystal compound” as claimed.
However, in the same field of endeavor, Choi discloses a related electronic device (see at least ¶ 4, disclosing an electronic device, such as mobile phones, PDAs, notebooks and etc., including a display device as the claimed touch module; Fig. 13, disclosing a display device as the claimed touch module) comprising a mutual-capacitance touch module (see at least Fig. 13, disclosing a mutual-capacitance touch module including elements [100, 200, 400]) comprising an optical element (a polarizing unit 100; Figs. 1, 13) comprising a polarizer, a retarder, and liquid crystal material (see at least Fig. 1; ¶ 49, disclosing the optical element comprising a polarizer and a retarder; ¶ 14 disclosing each of the polarizer and the retarder comprising a liquid crystal compound.) Choi further discloses the liquid crystal compound including a reactive liquid crystal compound having a crosslinkable property to exhibit liquid crystallinity and to maintain the characteristics of liquid crystals (see at least ¶¶ 56-58.)
Maeng, as discussed above, discloses the cross-linkable liquid crystal compound, instead of “a reactive liquid crystal compound” as claimed. Choi, as discussed above, discloses the reactive liquid crystal compound having a crosslinkable property to exhibit liquid crystallinity and to maintain the characteristics of liquid crystals. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize that Choi remedying for the deficiency of Maeng by explicitly disclosing the cross-linkable liquid crystal compound being the reactive liquid crystal compound, as both having the same crosslinkable property or, in the alternative, to use the reactive liquid crystal compound in the optical element of Maeng, in view of the teaching in Choi, to improve the above modified touch module of Maeng for the predictable result of at least exhibiting liquid crystallinity and maintaining the characteristics of liquid crystals. Accordingly, the above modified Maeng in view of Rahmani and Choi obviously renders all limitations of these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626